Citation Nr: 0031029	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-10 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 23, 
1997, for the grant of service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1970.

This appeal arises from an April 1998 rating action of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO granted service connection for bilateral pes 
planus and assigned a 10 percent evaluation.  

In September 1998 the RO increased the 10 percent rating in 
effect for the pes planus to 30 percent.  The veteran was 
furnished a statement of the case regarding this issue.  In a 
November 1998 statement the veteran indicated that he was 
satisfied with the 30 percent.  Accordingly, the issue of an 
increased rating for the pes planus is not before the Board 
for appellate consideration.  

In August 1998 the veteran raised the issue of service 
connection for bronchitis and anxiety.  In November 1998 he 
submitted a claim to reopen service connection for a left 
shoulder disorder.  In conjunction with these claims he 
submitted a November 1998 medical statement and in response 
to a February 1999 letter from the RO, a completed VA Form 
21-4138 indicating treatment by the VA.  These issues are 
referred to the RO for appropriate action.


REMAND

On September 11, 1998, the RO determined that the October 
1971 rating decision, which denied service connection for a 
left shoulder disorder and a foot condition was not clearly 
and unmistakably erroneous (CUE) and was final.  The veteran 
was notified of that decision and of his appellate rights.  

Received in May 1999 was a statement from the veteran 
designated as a notice of disagreement.  The veteran 
indicated that he was disagreeing with the September 11, 1998 
decision concerning a retroactive increase to October 21, 
1971 for the 30 percent rating for the pes planus and service 
connection for a left shoulder disorder.  He further stated 
that the denial in October 1971 of service connection for 
flat fleet was based on an incomplete review of the service 
medical records and this was CUE.  A statement of the case 
pertaining as to whether there was CUE in the October 1971 
rating action which denied service connection for a left 
shoulder disorder.  No reference was made to the pes planus.  

This case was remanded by the Board in June 2000.  At that 
time the Board interpreted the May 1999 statement as a claim 
for CUE in the October 1971 rating action and requested that 
the RO adjudicate this issue.  The RO indicated that this 
issue had been denied in September 1998.  

After again reviewing the May 1999 statement, the Board 
reasonably construes the language used in this document as a 
timely NOD regarding the September 11, 1998 decision which 
determined that the October 1971 rating decision, which 
denied service connection for a foot condition was not 
clearly and unmistakably erroneous (CUE) and was final.  
38 C.F.R. § 20.201 (2000).  

The RO has not furnished the veteran with a statement of the 
case regarding this issue.  Manlincon v. West, 12 Vet.App. 
238 (1999).  The Board further finds that this issue is 
inextricably intertwined with the issue in appellate status 
and that the veteran should be afforded an opportunity to 
perfect an appeal.

While the case was pending at the Board, legislation was 
enacted which revised and clarified the duty of the VA to 
assist a claimant applying for VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The RO has not had the opportunity to review the 
veteran's claim in conjunction with the new legislation.

Accordingly, the case is REMANDED for the following actions:

1.  It is requested that the RO review 
the veteran's claim in conjunction with 
the recent legislation, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000)Law 106-475 
(Veterans Claims Assistance Act of 2000), 
and undertake any necessary actions and 
development to comply with this 
legislation.

2.  The RO should furnish the veteran and 
his representative a statement of the 
case regarding the September 1998 
decision which determined that the 
October 1971 rating action which denied 
service connection for a foot condition 
was not CUE and was final.  He should be 
informed of the requirements necessary to 
perfect an appeal.  The RO is informed 
that this issue is not before the Board 
until the veteran perfects a timely 
substantive appeal.

Thereafter, the issue of entitlement to an effective date 
earlier than September 23, 1997 for the grant of service 
connection for bilateral pes planus should be reviewed by the 
RO.  If the benefit sought on appeal remains denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case as deemed appropriate, and 
an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to accord due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


